     Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 1 of 16


 1                 UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
 2

 3     ------------------------------x

 4     ANTHONY RAPP and C.D.,

 5                        Plaintiffs,

 6                  vs.                       Case No.:
                                              20-cv-9586 (LAK)
 7
       KEVIN SPACEY FOWLER a/k/a
 8     KEVIN SPACEY,

 9                    Defendant.
       ------------------------------x
10

11

12

13

14          Remote videotaped deposition of ANTHONY RAPP

15                           February 3, 2021

16

17

18

19

20

21

22

23

24     Suzanne J. Stotz, CRR, RPR, Notary Public
       470403
25
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 2 of 16


14:32    1     BY MR. SCOLNICK:

14:32    2           Q.       So when did you first learn about

14:32    3     C.D., C.D.?

14:32    4           A.       C.D.

14:32    5           Q.       C.D.

14:32    6           A.       What's the question?         I'm sorry.

14:32    7           Q.       When did you first learn about him?

14:32    8           A.       I learned about him at some

14:32    9     point -- I don't know exactly when it was --

14:32   10     either the end of 2019 or the beginning of 2020

14:32   11     when Kevin -- I learned about his story, I read

14:32   12     his story in 2017, but I didn't know his name.

14:32   13     I didn't know who he was, but I read the story;

14:32   14     and it was particularly powerful to read.

14:33   15                    Up until that point, I hadn't heard

14:33   16     any other story that was about a 14-year-old.

14:33   17     So to hear that was quite remarkably upsetting

14:33   18     and powerful.      And, you know, part of --

14:33   19     anyway, so that's when I first heard about him,

14:33   20     his story.     And then I first heard about him

14:33   21     through Kevin Chamberlin, our mutual friend,

14:33   22     who constantly reached out to me in the end of

14:33   23     2019, 2020 and asked me -- said -- shared with

14:33   24     me that C.D. was interested in talking with me

14:33   25     and would I talk.



                                                 204

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 3 of 16


14:33    1           Q.       And who is Kevin Chamberlin?            Is

14:33    2     he -- he's a good friend of yours?

14:33    3           A.       Not a good friend.          He's an

14:33    4     acquaintance, an actor in New York that I've

14:33    5     known for many years casually.

14:33    6           Q.       I want to talk to you about that a

14:33    7     little bit more, but maybe we can do that after

14:33    8     a break.     But just so we can put a bow on this,

14:34    9     we've now talked about four people who have --

14:34   10     you've communicated with about Mr. Fowler and

14:34   11     alleged abuse.       That would include Dreyfuss,

14:34   12     Cavazos, Barker, and C.D.

14:34   13                    So other than those four people,

14:34   14     have you spoken with anyone who's told you --

14:34   15                    MR. SAGHIR:      And Chase, just for

14:34   16           clarity, he also talked about Michael

14:34   17           McElroy.     He talked about the person in

14:34   18           London, Dallas Roberts.           He's talked about

14:34   19           other people.       I'm not sure why you're

14:34   20           focusing on those four most recent.

14:34   21                    MR. SCOLNICK:       Well, okay.       I'm

14:34   22           talking about since the article came out,

14:34   23           but --

14:34   24                    MR. SAGHIR:      Okay.      Got it.

14:34   25                    MR. SCOLNICK:       Okay.    Fair enough.



                                                 205

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 4 of 16


16:52    1     a waiter by grabbing his crotch?

16:53    2           A.       Yes.

16:53    3           Q.       Okay.     Do you still maintain a

16:53    4     relationship with the friend of a friend who

16:53    5     did this?

16:53    6           A.       No, he wasn't -- he wasn't a

16:53    7     friend -- he wasn't a friend of mine.              My

16:53    8     friend was the waiter.

16:53    9           Q.       Okay.

16:53   10           A.       It was a friend of his.          My friend

16:53   11     Chad was the waiter.         His friend brought

16:53   12     someone to the restaurant.          That person was the

16:53   13     one who grabbed his crotch.

16:53   14           Q.       We spoke earlier about Mr. C.D.

16:53   15                    You understand that he's the other

16:53   16     plaintiff in this case?

16:53   17           A.       Yes.

16:53   18           Q.       You said that you first became

16:54   19     aware of him not by name when the Vulture story

16:54   20     broke?

16:54   21           A.       Yes, and I -- my best recollection

16:54   22     is this Vulture story was shared with me by

16:54   23     Adam Vary, but that's my best recollection.

16:54   24           Q.       When did Adam Vary share the

16:54   25     Vulture story with you?



                                                 301

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 5 of 16


16:54    1           A.       When it was published.

16:54    2           Q.       Did you hear anything about the

16:54    3     Vulture story before it was published?

16:54    4           A.       Not that I recall.

16:54    5           Q.       Were you aware of the allegations

16:54    6     that appear in the Vulture story before that

16:54    7     article was published?

16:54    8           A.       Not at all.

16:54    9           Q.       What did Mr. Vary tell you about

16:54   10     the Vulture story after it was published?

16:54   11           A.       I don't recall the exact words

16:54   12     that -- he just shared with me, you might want

16:54   13     to read this or some version of that.              I don't

16:54   14     remember the exact words, but I do have a

16:54   15     record of his conversation.

16:54   16           Q.       You testified earlier that a

16:54   17     Mr. Chamberlin reached out to you?

16:54   18           A.       Yes.

16:54   19           Q.       And that was in 2019?

16:54   20           A.       It's the end of 2019, beginning of

16:55   21     2020, somewhere in there.

16:55   22           Q.       What did Mr. Chamberlin say?            And I

16:55   23     mean, with respect to Mr. C.D.?

16:55   24           A.       Again, I don't recall the exact

16:55   25     language he used, but he asked me if I would be



                                                 302

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 6 of 16


16:55    1     interested in speaking with -- and I don't

16:55    2     remember even if he said his name at the time,

16:55    3     but his friend who had -- he was the one who

16:55    4     had come forward, and he was asking to talk to

16:55    5     me.   And I replied yes, I would be happy to do

16:55    6     so.

16:55    7           Q.       Were these communications in

16:55    8     writing?

16:55    9           A.       With Kevin?      Yes.

16:55   10           Q.       Do you still have the

16:55   11     communications?

16:55   12           A.       Yes.

16:55   13           Q.       And you agreed to meet with

16:55   14     Mr. C.D.?

16:55   15           A.       I mean, talk to.         Not meet.    Talk

16:55   16     to.

16:55   17           Q.       Where was he living at the time?

16:55   18     Was he in New York City or in Pennsylvania?

16:55   19           A.       He was -- I don't know when I

16:55   20     learned this, but he was living in Pennsylvania

16:55   21     when we talked.       I don't know when I learned

16:56   22     that detail.

16:56   23           Q.       So tell me about the first

16:56   24     conversation you had with him?

16:56   25           A.       It was meaningful to connect with



                                                 303

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 7 of 16


16:56    1     him and share with him some of what we've both

16:56    2     gone through, and he shared with me that he had

16:56    3     come forward because I had come forward, that

16:56    4     it encouraged him to do so.

16:56    5                    And he had learned of the new law

16:56    6     in New York State that had been passed of

16:56    7     undoing the statute of limitations for a

16:56    8     limited period of time for people who had been

16:56    9     subjected to child sex crimes.            And he was

16:56   10     considering moving forward with an action about

16:56   11     that.

16:56   12           Q.       Did he tell you whether he had ever

16:56   13     spoken with the police?

16:56   14           A.       I don't recall that being a part of

16:57   15     the conversation.

16:57   16           Q.       So if I understand correctly, the

16:57   17     very first conversation you had with Mr. C.D.

16:57   18     he raised the prospect of filing a lawsuit

16:57   19     against Mr. Fowler?

16:57   20           A.       Yes.    I'm sorry.       Did you ask me if

16:57   21     I raised it or he raised it?

16:57   22           Q.       He raised it?

16:57   23           A.       Yes, I believe.        That's my best

16:57   24     recollection of the nature of the conversation.

16:57   25           Q.       Well, is it possible that you



                                                 304

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 8 of 16


16:57    1     raised the issue of filing a lawsuit for the

16:57    2     first time with him?

16:57    3           A.       No, it's not possible.

16:57    4           Q.       Okay.     So he was the one that

16:57    5     raised that issue with you, right?

16:57    6           A.       Yes, yes.

16:57    7           Q.       And you remember that being during

16:57    8     the first conversation?

16:57    9           A.       Yes.

16:57   10           Q.       What else do you remember him

16:57   11     saying about the possibility of filing a

16:57   12     lawsuit during that first conversation?

16:57   13           A.       I don't recall any other details

16:57   14     per se.    He asked me would I be interested in

16:57   15     speaking to his lawyer Peter who's now my

16:57   16     lawyer.

16:57   17           Q.       So at the time he spoke with you,

16:57   18     he was already -- he already had an attorney --

16:57   19           A.       Yes.

16:58   20           Q.       -- who is Peter?

16:58   21           A.       Yes.

16:58   22           Q.       And did he tell you that he had an

16:58   23     attorney, Peter Saghir -- I'm probably

16:58   24     butchering the name -- but Peter Saghir during

16:58   25     the first conversation you had with him?



                                                 305

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 9 of 16


16:58    1           A.       Yes.

16:58    2           Q.       And what did you tell him?

16:58    3           A.       I'm sorry.      What did I tell C.D.?

16:58    4           Q.       So -- no.      Sorry.

16:58    5                    So C.D. told you -- C.D. brought up

16:58    6     the issue of filing a lawsuit in the first

16:58    7     conversation, and he told you about his lawyer,

16:58    8     right?

16:58    9           A.       Yes.

16:58   10           Q.       And he asked you if you'd being

16:58   11     willing to speak with his lawyer, right?

16:58   12           A.       Yes.

16:58   13           Q.       And how did you respond?

16:58   14           A.       I said I'd be -- I'd be happy to

16:58   15     speak to him and learn more.

16:58   16           Q.       Learn more about potentially filing

16:58   17     a lawsuit, right?

16:58   18           A.       Yes, and what was going on and the

16:58   19     nature of the law and et cetera.            It was new

16:58   20     information for me.

16:58   21           Q.       So how did you -- how did you first

16:59   22     communicate with, with Peter?

16:59   23           A.       I don't recall if it was via

16:59   24     writing him an email or calling him directly.

16:59   25     I don't recall which was first.



                                                 306

                                           ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 10 of 16


16:59    1            Q.       Did you reach out to him, or did he

16:59    2     reach out to you?

16:59    3            A.       I don't -- I'm sorry.         I don't

16:59    4     recall which direction it went.

16:59    5            Q.       Do you remember how long after your

16:59    6     conversation with, with C.D. you made contact

16:59    7     with Peter?

16:59    8            A.       Soon thereafter.

16:59    9            Q.       Within a week?

16:59   10            A.       I would -- I would think so.           I

16:59   11     don't know for certain, but that makes sense to

16:59   12     me.

16:59   13            Q.       And how long after your initial

16:59   14     conversation with Mr. Saghir did you -- did you

16:59   15     retain him as your attorney?

16:59   16            A.       I don't recall the exact length of

16:59   17     time.    There was a -- you know, my first ever

17:00   18     engaging this process, we had a meeting in

17:00   19     person at some point during that process.

17:00   20     There were other correspondences.             I don't

17:00   21     remember the exact number of correspondences or

17:00   22     meetings, conversations we had.

17:00   23            Q.       Is that the only communication

17:00   24     you've ever had with C.D.?

17:00   25            A.       There was -- there was one other



                                                  307

                                            ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 11 of 16


17:00    1     time a couple of months later to just check in,

17:00    2     and that's the only other time that I've spoken

17:00    3     with him.

17:00    4            Q.       Did you understand in that initial

17:00    5     call that C.D. was asking if you were

17:00    6     interested in joining him in the lawsuit?

17:00    7            A.       I don't recall the nature of the

17:00    8     language around that.         I just -- I don't recall

17:00    9     the exact way it was described.

17:00   10            Q.       Regardless of how it was described,

17:00   11     he was referring you to his attorney Peter,

17:00   12     right?

17:00   13            A.       Yes.

17:00   14            Q.       Okay.    And you understood that at

17:01   15     that point he was already contemplating filing

17:01   16     a lawsuit against Mr. Spacey?

17:01   17            A.       Yes.

17:01   18            Q.       And you understood the reason that

17:01   19     he was referring you to Peter was to see if you

17:01   20     were also interested in following suit, right?

17:01   21                     MR. SAGHIR:      Objection.      Objection.

17:01   22            Objection.       He hasn't said that.

17:01   23                     MR. SCOLNICK:       I asked the

17:01   24            question.

17:01   25                     THE WITNESS:      I'm sorry.      I don't



                                                  308

                                            ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 12 of 16


17:01    1            understand what's unclear.

17:01    2     BY MR. SCOLNICK:

17:01    3            Q.       You understood the reason C.D. was

17:01    4     referring you to Peter was to see if you were

17:01    5     interested in filing a suit, right, filing a

17:01    6     lawsuit?

17:01    7                     MR. SAGHIR:      Note my objection.

17:01    8                     THE WITNESS:      I understand that's

17:01    9            part of what was being discussed.

17:01   10     BY MR. SCOLNICK:

17:01   11            Q.       What else did you guys discuss, you

17:02   12     and C.D.?

17:02   13                     MR. SAGHIR:      Objection.      Who?    Who?

17:02   14                     MR. SCOLNICK:       I said C.D.

17:02   15                     THE WITNESS:      As I said, he -- we

17:02   16            expressed -- what he expressed about

17:02   17            having heard my story and sharing my

17:02   18            story.    We expressed sharing in that

17:02   19            experience of coming forward to some

17:02   20            degree.

17:02   21     BY MR. SCOLNICK:

17:02   22            Q.       Did C.D. say he believed his case

17:02   23     would be stronger if you would join?

17:02   24            A.       I don't recall that being said.

17:02   25            Q.       Has he ever told you that?



                                                  309

                                            ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 13 of 16


17:02    1            A.       Not that I recall, no.

17:02    2            Q.       Do you believe that your case would

17:02    3     be stronger -- well, let's -- if C.D. joined --

17:02    4     strike that.

17:02    5                     Do you believe the fact that C.D.

17:02    6     has joined your case makes it stronger?

17:02    7                     MR. SAGHIR:      Objection.

17:02    8                     THE WITNESS:      I don't know how to

17:02    9            answer that.      I am responding to the law

17:02   10            changing and that there's some opportunity

17:02   11            for accountability in a criminal act.              And

17:03   12            I'm participating in this to that end.

17:03   13     BY MR. SCOLNICK:

17:03   14            Q.       You're also seeking money, right?

17:03   15            A.       That is part of the process.

17:03   16            Q.       Well, part of the process includes

17:03   17     calculations that have been submitted relating

17:03   18     to the damages that you claimed.

17:03   19                     Do you understand that?

17:03   20            A.       I understand that because it's been

17:03   21     explained to me.

17:03   22            Q.       Did you ever consider filing this

17:03   23     lawsuit alone and not with C.D.?

17:03   24            A.       No.   I was not aware of the law

17:03   25     change.     I was made aware of the law change in



                                                  310

                                            ANTHONY RAPP
             Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 14 of 16


17:03    1     this case, in this moment when made contact.

17:03    2            Q.       I want to try to put a date on your

17:04    3     communication with C.D., that first

17:04    4     conversation.

17:04    5                     When do you think that was?

17:04    6            A.       It was sometime in early 2020.

17:04    7            Q.       Okay.    After speaking with C.D.,

17:04    8     did you ever consider filing your own lawsuit

17:04    9     separate and apart from his?

17:04   10            A.       No, I didn't consider that.

17:04   11            Q.       Other than the two communications

17:04   12     that you discussed with C.D., have you spoken

17:04   13     with him since?

17:04   14            A.       No.

17:04   15            Q.       Have you communicated with him

17:04   16     since?

17:04   17            A.       Not that I recall in any way.            I

17:05   18     had those two conversations.             That's it.

17:05   19            Q.       Have you communicated with him in

17:05   20     writing at any point?

17:05   21            A.       We had the text messages making

17:05   22     arrangements to speak, and I have a record of

17:05   23     that.

17:05   24            Q.       When did you decide that you wanted

17:05   25     to file a lawsuit?



                                                  311

                                            ANTHONY RAPP
     Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 15 of 16


 1                             C E R T I F I C A T E

 2

 3

 4                         I, SUZANNE J. STOTZ, a

 5     Registered Professional Reporter, Certified

 6     Realtime Reporter, and Notary Public in and for

 7     the State of New York, do hereby certify that

 8     the foregoing is a true and accurate transcript

 9     of the stenographic above-captioned matter.

10

11

12                         __________________________

13                          SUZANNE J. STOTZ, RPR, CRR

14                    My Commission Expires March 2, 2022

15

16

17     DATED:     February 19, 2021

18

19

20     NOTE:    THE CERTIFICATE APPENDED TO THIS

21     TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION

22     OF THE SAME BY ANY MEANS, UNLESS UNDER THE

23     DIRECT CONTROL AND/OR DIRECTION OF THE

24     CERTIFYING COURT REPORTER.

25



                                          359

                                    ANTHONY RAPP
     Case 1:20-cv-09586-LAK Document 52-1 Filed 02/23/21 Page 16 of 16


 1                     E R R A T A        S H E E T

 2            I have read my testimony in the foregoing

 3     transcript and believe it to be true and

 4     correct to the best of my knowledge and belief

 5     with the following changes:

 6     PAGE       LINE           CHANGE

 7     ______ ______ _________________________

 8     ______ ______ _________________________

 9     ______ ______ _________________________

10     ______ ______ _________________________

11     ______ ______ _________________________

12     ______ ______ _________________________

13     ______ ______ _________________________

14     ______ ______ _________________________

15     ______ ______ _________________________

16     ______ ______ _________________________

17

18     __________________________           ___________

19     WITNESS SIGNATURE                        DATE

20

21     Sworn and subscribed to before me this

22     _____ day of _____________________ , 2021.

23

24     Notary Public of the

25     State of ______________________________.



                                          360

                                    ANTHONY RAPP
